DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 9-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida, US 20100046274 A1, in view of Li, US 20170163534 A1.

As to claim 1, Tsuchida discloses a magnetic memory device (see Tsuchida Fig 2) comprising 
a memory array structure (see Tsuchida Fig 2) that includes: 
a first memory array (see Tsuchida Fig 2 Ref 11-1) comprising: a first plurality of magnetic memory cells (see Tsuchida Fig 2 Ref MC) arranged in rows and columns (see Tsuchida Fig 2 Refs BL1_n and WL1_m); a first plurality of first conductive lines (see Tsuchida Fig 2 Ref BL1_n), each of which is coupled to a respective column of said first plurality of magnetic memory cells (see Tsuchida Fig 2 Ref BL1_n) along a column direction (see Tsuchida Fig 2 Ref BL1_n); and a first plurality of second 
a second memory array (see Tsuchida Fig 2 Ref 11-2) comprising: a second plurality of magnetic memory cells (see Tsuchida Fig 2 Ref MC) arranged in rows and columns (see Tsuchida Fig 2 Refs BL2_n and WL2_m); a second plurality of first conductive lines (see Tsuchida Fig 2 Ref BL2_n), each of which is coupled to a respective column of said second plurality of magnetic memory cells (see Tsuchida Fig 2 Ref BL2_n) along the column direction; and a second plurality of second conductive lines (see Tsuchida Fig 2 Ref WL2_m), each of which is coupled to a respective row of said second plurality of magnetic memory cells (see Tsuchida Fig 2 Ref WL2_m) along the row direction; a second multiplexer (see Tsuchida Fig 2 Ref 14-2), whose input is coupled to said second plurality of first conductive lines (see Tsuchida Fig 2 Ref 14-2);
a sense amplifier (see Tsuchida Fig 2 Ref SA), whose input is connected to an output of said first multiplexer ()see Tsuchida Fig 2 Ref SA and an output of said second multiplexer (see Tsuchida Fig 2 Ref SA).

Tsuchida does not appear to explicitly disclose a register connected to an output of said sense amplifier via a demultiplexer, said register including a plurality of latches that can be independently read, wherein 


Li discloses a register (see Li Fig 3 Ref 47 and Para [0054]) connected to an output of said sense amplifier (see Li Para [0054]) via a demultiplexer (see Li Fig 3 Ref 46), said register including a plurality of latches (see Li Para [0059]; Collecting is latching.) that can be independently read (see Li Para [0059]; In order is independently read.), wherein 
a number of said plurality of latches (see Li Para [0059]) corresponds to a number of said first plurality of first conductive lines or said second plurality of first conductive lines (see Tsuchida Para Li [0059]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a magnetic memory device, as disclosed by Tsuchida, may implement a particular sense amplifier, as disclosed by Li. The inventions are well known variants of managing read data output from memory arrays and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Li’s attempt to implement conventional RAM sense amplifiers to reduce cost (see Li Paras [0009] and [0011]).

As to claim 2, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 


As to claim 9, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 
each of said first and second memory arrays further comprises one or more rows of references cells that provide reference signals during a sensing operation (see Tsuchida Para [0011]).

As to claim 10, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 
one of said output of said first multiplexer and said output of said second multiplexer provides a sensing signal to said sense amplifier and the other one of said output of said first multiplexer and said output of said second multiplexer provides a reference signal to said sense amplifier (see Tsuchida Fig 2 Ref RC and Para [0011]).

As to claim 11, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 
said first and second plurality of second conductive lines function as word lines (see Tsuchida Fig 2 Refs WL1_m and WL2_m).

As to claim 12, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 
said first and second plurality of first conductive lines function as bit lines (see Tsuchida Fig 2 Refs BL1_n and BL2_n).

As to claim 13, Tsuchida and Li disclose the magnetic memory device of claim 1 further comprising 
one or more repeats of said memory array structure, said memory array structure and said one or more repeats thereof being skewered together along said row direction by said first and second plurality of second conductive lines (see Li Fig 3; Official notice is being taken that repeating memory arrays to form banks is common practice in by those of ordinary skill prior to the effective filing date.  Further Li teaches repeating in the row direction.).

As to claim 14, Tsuchida and Li disclose the magnetic memory device of claim 13, wherein 
said memory array structure and said one or more repeats thereof collectively form a pair of memory banks (see Li Fig 3; Official notice is being taken that repeating memory arrays to form banks is common practice in by those of ordinary skill prior to the effective filing date.  Further Li teaches repeating in the row direction.).

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida, US 20100046274 A1 and Li, US 20170163534 A1, in view of Abedifard, US 20170091021 A1.

As to claim 3, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 
each magnetic memory cell of said first and second plurality of magnetic memory cells includes a magnetic memory element and a two-terminal selector coupled in series (see Tsuchida Fig 3).

Tsuchida and Li do not appear to explicitly disclose between a respective one of said first and second plurality of first conductive lines and a respective one of said first and second plurality of second conductive lines.

Abedifard discloses between a respective one of said first and second plurality of first conductive lines and a respective one of said first and second plurality of second conductive lines (see Abedifard Fig 3).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a magnetic memory device, as disclosed by Tsuchida and Li, may implement a particular digit line/word line arrangement, as disclosed by Abedifard. The inventions are well known variants of managing read data output from memory arrays and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Abedifard’s attempt to reduce power consumption (see Abedifard Para [0028]).

As to claim 4, Tsuchida, Li, and Abedifard disclose the magnetic memory device of claim 3, wherein 
said two-terminal selector is a bidirectional threshold switch (see Abedifard Fig 4).

As to claim 5, Tsuchida, Li, and Abedifard disclose the magnetic memory device of claim 1 further comprising: 
a first plurality of third conductive lines, each of which is coupled to a respective column of said first plurality of magnetic memory cells along the column direction; and a second plurality of third conductive lines, each of which is coupled to a respective column of said second plurality of magnetic memory cells along the column direction (see Abedifard Fig 3).

As to claim 6, Tsuchida, Li, and Abedifard disclose the magnetic memory device of claim 5, wherein 
each magnetic memory cell of said first and second plurality of magnetic memory cells includes a magnetic memory element and an access transistor coupled in series between a respective one of said first and second plurality of first conductive lines and a respective one of said first and second plurality of third conductive lines (see Abedifard Fig 3).

As to claim 7, Tsuchida, Li, and Abedifard disclose the magnetic memory device of claim 6, wherein 
each second conductive line of said first and second plurality of second conductive lines is coupled to gates of access transistors of a respective row of said first or second plurality of magnetic memory cells (see Abedifard Fig 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida, US 20100046274 A1 and Li, US 20170163534 A1, in view of Lee, US 20090316487 A1.

As to claim 8, Tsuchida and Li disclose the magnetic memory device of claim 1, wherein 
said register is operable to receive column addresses of selected data bits for output.

Tsuchida and Li do not appear to explicitly disclose to an input/output bus.

Lee discloses to an input/output bus (see Lee Fig 4 and Para [0106]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a magnetic memory device, as disclosed by Tsuchida and Li, may send signals to an input/output bus, as disclosed by Lee. The inventions are well known variants of managing read data output from memory arrays and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to enable multiple read out methods (see Lee Para [0035]).

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.
The sense amplifier of Li is generic (see Li Paras [0009] and [0011]), and it is obvious to implement the disclosed sensing arrangement of Li in Tsuchida.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/03/2022